NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     SHAUN M. HANDLEY, Appellant.

                             No. 1 CA-CR 15-0791
                              FILED 7-7-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-030241-001
                 The Honorable M. Scott McCoy, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                            STATE v. HANDLEY
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Patricia A. Orozco and Judge Kenton D. Jones joined.


J O H N S E N, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following Shaun M. Handley's conviction of possession or use of a
dangerous drug (trifluouromethylphenylpiperazine ("TFMPP")), a Class 4
felony. Handley's counsel has searched the record on appeal and found no
arguable question of law that is not frivolous. See Smith v. Robbins, 528 U.S.
259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530 (App. 1999).
Handley was given the opportunity to file a supplemental brief but did not
do so. Counsel now asks us to search the record for fundamental error.
After reviewing the entire record, we affirm the conviction and sentence.

                 FACTS AND PROCEDURAL HISTORY

¶2             Officers keeping watch on a house whose occupant they
suspected sold drugs saw Handley arrive and park in the driveway.1 The
occupant emerged, talked to Handley briefly and gave him an item.
Officers pulled over Handley's car shortly after he drove away. When
officers told him what they had seen, he admitted he had been to the home
and had purchased ten pills. He told officers the pills were in the center
console of his car and gave them permission to search the car. The officers
discovered a bag that contained eight pills that were tested later and found
to contain TFMPP.

¶3          Handley was tried in absentia after he failed to appear for trial.
Arizona Rule of Criminal Procedure 9.1 states:

       [A] defendant may waive the right to be present at any
       proceeding other than sentencing by voluntarily absenting


1      On review, we view the facts in the light most favorable to sustaining
the jury's verdict and resolve all inferences against Handley. State v. Fontes,
195 Ariz. 229, 230, ¶ 2 (App. 1998).



                                      2
                            STATE v. HANDLEY
                            Decision of the Court

       himself . . . from it. The court may infer that an absence is
       voluntary if the defendant had personal notice of the time of
       the proceeding, the right to be present at it, and a warning
       that the proceeding would go forward in his . . . absence
       should he . . . fail to appear.

The court informed Handley at his arraignment that if he failed to attend
his trial, he would be tried in absentia. At a later status conference, Handley
received personal notice of a new trial date. See State v. Bohn, 116 Ariz. 500,
503 (1977) (after notice is provided, court may infer defendant's subsequent
absence is voluntary; burden to show otherwise is on defendant). Handley
failed to appear at another status conference at which the court affirmed the
trial date, and failed to appear for trial. Under the circumstances, Handley's
counsel did not object to the trial proceeding without him, and the jury was
instructed not to speculate about Handley's absence or use his absence as
evidence of guilt.

¶4            The jury convicted Handley of possession of dangerous
drugs. At sentencing, for which Handley was present, Handley admitted
he had two historical prior felony convictions. The court imposed a
mitigated sentence of six years' incarceration, with 107 days of presentence
incarceration credit.

¶5            We have jurisdiction of Handley's timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1) (2016), 13-4031 (2016) and -4033(A)(1)
(2016). 2

                               DISCUSSION

¶6             The record reflects Handley received a fair trial. He was
represented by counsel at all stages of the proceedings against him. He
waived his right to be present at trial, but was present for sentencing. The
court held appropriate pretrial hearings. It did not conduct a voluntariness
hearing, but the record does not suggest a question about the voluntariness
of Handley's statements to police. See State v. Smith, 114 Ariz. 415, 419
(1977); State v. Finn, 111 Ariz. 271, 275 (1974).

¶7             The State presented both direct and circumstantial evidence
sufficient to allow the jury to convict. The jury was properly comprised of
eight members with two alternates. The court properly instructed the jury

2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                      3
                            STATE v. HANDLEY
                            Decision of the Court

on the elements of the charge and gave the key instructions concerning
burden of proof, presumption of innocence, reasonable doubt and the
necessity of a unanimous verdict. The jury returned a unanimous verdict.
The court received and considered a presentence report, addressed its
contents during the sentencing hearing and imposed a legal sentence for
the crime of which Handley was convicted.

                               CONCLUSION

¶8            We have reviewed the entire record for reversible error and
find none, and therefore affirm the conviction and resulting sentence. See
Leon, 104 Ariz. at 300.

¶9             After the filing of this decision, defense counsel's obligations
pertaining to Handley's representation in this appeal have ended. Defense
counsel need do no more than inform Handley of the outcome of this appeal
and his future options, unless, upon review, counsel finds "an issue
appropriate for submission" to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court's
own motion, Handley has 30 days from the date of this decision to proceed,
if he wishes, with a pro per motion for reconsideration. Handley has 30 days
from the date of this decision to proceed, if he wishes, with a pro per petition
for review.




                                   :AA




                                         4